Citation Nr: 0832008	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  08-16 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for heart problems, to 
include as secondary to the veteran's service connected 
degenerative joint disease of the left knee.

2.  Entitlement to special monthly compensation as a result 
of being housebound or requiring Aid and Attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The veteran served on active duty from April 1937 to July 
1939, and from December 1939 to June 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the veteran's claim of 
entitlement for the above noted issues.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has indicated that he believes that his current 
heart disease is related to his service connected left knee 
condition.  Specifically, the veteran argues that this 
condition has caused him to be more sedentary, which has 
caused or contributed to his current heart condition.

In support of this statement, the veteran submitted a letter 
from a VA physician, dates in November 2007.  That letter 
indicated that the veteran had considerable pain in his knee 
that had been worsening.  It also noted that the veteran had 
hypertension that was being treated with medication.  The 
physician indicated that the veteran had been more sedentary 
secondary to his knee pain, and it was more likely than not 
that his knee and lifestyle had affected his hypertension.

As there is now medical evidence of record indicating the 
possibility of a link between the veteran's service connected 
left knee disability and his hypertension, the Board is of 
the opinion that the veteran should be provided with a VA 


examination in order to determine whether the veteran's 
current heart disease is related to service, to include as 
secondary to his service connected left knee disability.  See 
38 C.F.R. § 3.159(c)(4) (2007); see Charles v. Principi, 16 
Vet. App. 370 (2002).

As to the veteran's claim of entitlement to special monthly 
compensation based on being housebound or requiring aid and 
attendance, the Board notes that any decision made as to the 
issue of the veteran's heart disease would have an effect on 
the adjudication of this claim; thus this claim will be 
deferred pending the outcome of the veteran's claim of 
entitlement to service connection for heart disease.   See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.	The veteran should be scheduled for a 
VA examination for his heart disease.  
The claims folder and a copy of this 
Remand must be made available to the 
examiners for review before the 
examination.  Any testing deemed 
necessary should be performed.  The 
examiner should offer an opinion as to 
whether it is as least as likely as not 
that any heart disability diagnosed is 
related to service, to include as 
secondary to the veteran's service 
connected left knee disability.  A 
complete rationale for any opinion 
expressed should be included in the 
report.  The examiner should 
specifically comment on the November 
2007 opinion from a physician linking 
this condition to the veteran's service 
connected left knee disability. 

2.	Thereafter, the AMC should re- 
adjudicate the veteran's claims of 
entitlement to service connection for 
heart disease, and entitlement to 
special monthly compensation based on 
being housebound or requiring aid and 
attendance.  If any benefits sought are 
not granted, the veteran should be 
furnished a supplemental statement of 
the case and an opportunity to respond.  
The case should then be returned to the 
Board, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified by the RO; however, the 
veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2007).  Thereafter, the case should be returned to 
the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

